     Case 1:20-cv-00403-AWI-SAB Document 15 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOSEFINA FRIAS,                                Case No. 1:20-cv-00403-AWI-SAB

12                     Plaintiff,                   ORDER DISCHARGING MARCH 30, 2021 AND
                                                    APRIL 6, 2021 ORDERS TO SHOW CAUSE
13          v.
                                                    (ECF Nos. 10, 13)
14   ATRIA SENIOR LIVING INC.,

15                     Defendant.

16

17          Plaintiff Josefina Frias, individually and behalf of all others similarly situated, filed this

18   action on February 14, 2020, in the Fresno County Superior Court. (ECF No. 2-1.) On March

19   17, 2020, Defendant Atria Senior Living Inc. removed the matter to the Eastern District of

20   California. (ECF No. 1.) On May 28, 2020, a scheduling order issued setting the deadline for

21   Plaintiff to file a motion for class certification on March 26, 2021. (ECF No. 9.) The deadline to

22   file the motion for class certification expired and no motion was filed. On March 30, 2021, the

23   Court issued an order requiring Plaintiff to show cause in writing within five days of entry of the

24   order why this matter should not be dismissed for failure to comply with the May 28, 2020

25   scheduling order. (ECF No. 10.) On April 5, 2021, the parties filed a stipulation to stay this

26   action, however, Plaintiff did not directly respond to the Court’s March 30, 2021 order requiring

27   Plaintiff to show cause in writing why this action should not be dismissed. On April 6, 2021, the

28   Court issued a further order to show cause why sanctions should not be imposed, and ordered
                                                      1
     Case 1:20-cv-00403-AWI-SAB Document 15 Filed 04/12/21 Page 2 of 2


 1   Plaintiff to respond to the orders to show cause before the Court would address the stipulation to

 2   stay. (ECF No. 13.)

 3            On April 8, 2021, Plaintiff, through a declaration of counsel, filed a response to the orders

 4   to show cause. (ECF No. 14.) Plaintiff’s counsel submits that: (1) in focusing on the mediation

 5   and settlement of this action, the pending class certification filing deadline was inadvertently

 6   overlooked; (2) counsel should have at a minimum apprised the Court of the proposed settlement

 7   in advance of the deadline; (3) as part of the settlement, this action will be dismissed without

 8   prejudice upon the filing of a consolidated complaint in state court; (4) instead of filing a direct

 9   response to the Court’s order to show cause, the parties filed a stipulation to stay this action; and

10   (5) counsel apologizes for not complying with the scheduling order and for not directly

11   submitting a response to the order to show cause. (ECF No. 14.)

12            Having reviewed Plaintiff’s response to the order to show, IT IS HEREBY ORDERED

13   that the March 30, 2021 and April 6, 2021 orders to show cause are DISCHARGED.

14
     IT IS SO ORDERED.
15

16   Dated:     April 9, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
